Citation Nr: 1743265	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for low back condition.


ORDER

Entitlement to service connection for tinnitus is granted.


FINDING OF FACT

The Veteran's tinnitus is related to active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from December 1983 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the VA Regional Office (RO) in Portland, Oregon. 

In January 2017, the Veteran testified via video conference before the undersigned. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has tinnitus that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service.

The Veteran avers that he suffers from tinnitus due to his exposure to acoustic trauma in service. The claims folder reflects that during active service, the Veteran served as an aircrew life support specialist working in close proximity to aircraft noise. Additionally, the Veteran has consistently stated that he first had ringing in his ears during active service. The Board finds that some exposure to acoustic trauma as an aircrew life support specialist is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014).

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In the present case, a March 2011 VA examination reflects the Veteran with subjective complaints of tinnitus. While the record does not consist of a positive medical opinion linking the Veteran's tinnitus and his in-service noise exposure, the record does contain consistent statements from the Veteran in regard to his tinnitus.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The Veteran was provided a VA medical examination in March 2011. The examination report noted the Veteran with degenerative disease of the lumbar spine. The examiner opined that the Veteran's current low back condition is primarily attributable to age-related degenerative changes, deconditioning, and obesity. The Board finds that a supplemental opinion is needed before the Board makes a determination on the issue. 

In providing the March 2011 medical opinion, the examiner noted the Veteran's in-service treatment for low back strain. However, the examiner's medical opinion was based, in part, on a lack of post-service medical treatment; despite the Veteran's testimony of constant back pain since military service. A review of the Veteran's service treatment records (STRs) reflect the Veteran injuring his back and subsequently being treated for low back pain and low back muscle spasms. (See September 1984 and October 1984 Chronological Record of Medical Care). Additionally, the STRs note the Veteran's back treatment results as poor.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). As the Veteran has consistently contended that he has experienced low back pain since service; it is necessary for the Board to obtain a supplemental medical opinion considering the Veteran's subjective complaints, in-service treatment, current medical condition, and available medical literature in reaching a medical conclusion on the issue. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical examination for the claim for service connection for a low back disorder. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's low back disorder is related to, or aggravated by, his military service.

The opinion provided should include a complete rationale discussing the Veteran's credible statements of constant back pain since service, his in-service treatment, his current medical condition, and available medical literature in regard to the issue on appeal.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Oregon Department of Veterans' Affairs]


Department of Veterans Affairs


